75 Mich. App. 6 (1977)
254 N.W.2d 628
PEOPLE
v.
MARTIN
PEOPLE
v.
BARIS PERRY
Docket Nos. 24749, 24572.
Michigan Court of Appeals.
Decided April 18, 1977.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward Reilly Wilson, Research, Training & Appeals, and Ronald P. Weitzman, Assistant Prosecuting Attorney, for the people.
David W. Sinclair, for defendant Martin on appeal.
Alvin C. Sallen, for defendant Perry on appeal.
Before: D.E. HOLBROOK, P.J., and BASHARA and W.F. HOOD,[*] JJ.
D.E. HOLBROOK, P.J.
Once again we are faced *11 with a case involving numerous issues relating to a first-degree felony murder, MCLA 750.316; MSA 28.548. Defendants herein were charged with and convicted of that offense after an incident which occurred in the City of Detroit at an apartment in the late evening hours on December 11, 1974. As a result of this incident one of the occupants of the apartment was fatally wounded. The other occupants maintain that in addition approximately $50 was taken, a fact which defendants dispute. The prosecution's theory was that defendants went to the apartment with the intent to rob the occupants. Defendants admitted their presence on the scene, but denied the robbery. Apparently once again heroin was involved in a homicide. Defendants appealed their convictions as of right.
Defendant Martin argues that Michigan's felony-murder statute is in violation of due process because it permits conviction of first-degree murder without proof of wilfulness, deliberation and premeditation. Defendant's arguments are based on recent Supreme Court cases which hold that the due process clause protects an accused against conviction except upon proof beyond a reasonable doubt of every element necessary to constitute the crime with which he is charged. In re Winship, 397 U.S. 358, 375; 90 S. Ct. 1068, 1078; 25 L. Ed. 2d 368, 381-382 (1970), Mullaney v Wilbur, 421 U.S. 684; 95 S. Ct. 1881; 44 L. Ed. 2d 508 (1975). Defendant's fundamental mistake is the failure to recognize that he was convicted upon proof beyond a reasonable doubt of every element necessary to constitute first-degree murder. The Michigan Supreme Court recently rejected the view that premeditation is conclusively presumed by proof of perpetration or attempt to perpetrate a specific felony under the felony-murder rule. People v *12 Carter, 395 Mich. 434; 236 NW2d 500 (1975). See also, People v Fountain, 71 Mich. App. 491; 248 NW2d 589 (1976). Premeditated murder requires that the murder be wilful, deliberate and premeditated. Felony murder requires that the wrongful murder be committed during the course of one of the enumerated felonies. People v Fountain, supra. Premeditated murder and felony murder are separate crimes within the same statute.
All murder, other than premeditated or felony murder, is murder in the second degree. MCLA 750.317; MSA 28.549. The Legislature has determined that a murder committed in the course of perpetrating one of the enumerated felonies is deserving of a higher degree of culpability. In premeditated murder it is the act of premeditation and deliberation that elevates the crime to first degree, while in felony murder it is the act of committing the murder during perpetration of a felony that aggravates the nature of the offense. All murder shares this common base of criminal responsibility which must be shown beyond a reasonable doubt. This element is malice aforethought, that is, "`[m]urder is where a person of sound memory and discretion unlawfully kills any reasonable creature in being, in the peace of the state, with malice prepense or aforethought'". People v Fountain, supra, at 499, quoting People v Potter, 5 Mich. 1, 5 (1858). Therefore, conviction of first-degree felony murder, a separate offense from first-degree premeditated murder, requires that the prosecution must prove either an intent to kill or a wanton act and that the death resulted from the commission of one of the enumerated felonies. Malice must still be found in a felony-murder prosecution, however, it may be inferred from the nature of the underlying felony and the circumstances *13 surrounding its commission. However, the presence or absence of malice in each case remains a question for the jury which must find its existence beyond a reasonable doubt. Fountain, supra. There is no constitutional infirmity in this legislative plan. Contrary to defendant's claim, there has been no reduction in the prosecution's burden of proof nor has the burden of proof been shifted impermissibly to the defendant. All that has occurred is that different elements must be shown in order to elevate a second-degree murder to first-degree murder. Compare Mullaney v Wilbur, supra, where the burden of proof was impermissibly shifted to defendant. Defendant Martin in his well-written and scholarly brief makes strong arguments against maintaining a higher degree of culpability for felony murder. However, such arguments address the wisdom of such rule and are not properly directed to the courts but should be made to the Legislature.
Defendant Martin also contends that the prosecution's cross-examination of him regarding his poverty and unemployment constituted reversible error. Defendant relies upon People v Johnson, 393 Mich. 488, 498; 227 NW2d 523 (1975), wherein the Court held: "Whether defendant was rich or poor, employed or unemployed, has nothing to do with guilt in the instant case." However, in the instant case the crucial fact was whether or not defendants committed a robbery, the enumerated felony necessary for a first-degree felony-murder conviction. Defendant was found with over $50 in his possession, approximately the amount alleged to have been stolen. Defendant maintained that it was his own money, while the prosecution challenged that fact by showing defendant had not been employed for some time. In this case the *14 background of defendant was relevant. Furthermore, defendant did not object to this line of questioning on cross-examination.[1] In the absence of manifest injustice it is beyond appellate review. People v Kincade, 61 Mich. App. 498, 506; 233 NW2d 54 (1975). The prosecution did not mention defendant's unemployment or station in life during closing argument and the brief reference to this fact in this lengthy trial was not prejudicial.
Both defendants argue that the trial court reversibly erred by failing to give sua sponte a cautionary instruction on the proper use of an alleged extrajudicial statement made by defendant Martin to several witnesses. On cross-examination of witness Douglas Pace, he was asked whether he remembered defendant Martin mentioning anything about a stickup to him immediately following the alleged robbery and murder. The witness said that Martin did not. The prosecution then asked the witness whether he remembered making a statement to police on December 12, 1974, at the homicide bureau at or about 10 in the evening. The witness denied remembering this occurrence. He was then shown the statement with his signature on it and asked if that was his signature. He *15 recognized his signature, but indicated that he did not remember this statement in which he said defendant Martin mentioned a stickup and a shooting. The matter was then dropped. However, later upon redirect examination of a police officer, the prosecutor asked the officer the contents of the conversation he had with this witness. The officer indicated that this witness told him that defendants had robbed and shot someone. Still later upon redirect examination of another police officer the prosecutor again asked this officer about this conversation. The officer indicated that this witness had told him that defendants admitted committing a holdup and shooting. There were no objections to this questioning by the prosecutor, nor was there a request for a cautionary instruction on the proper use of this evidence.
Defendants contend that the trial court had a duty to sua sponte instruct on the limited use of the statement signed by this witness. The statement, however, was never introduced into evidence, the foundation was laid but the prosecution went no further.
Traditionally, proper foundation for impeaching a witness by extrinsic evidence consists of calling the attention of that witness, at the time of cross-examination, to what was said, to whom, when and where. As Justice BLACK noted, concurring in Henson v Veterans Cab Co of Flint, 384 Mich. 486, 499; 185 NW2d 383 (1971): "The language which it is claimed the witness used must be given, and he asked if he used it", quoting Rice v Rice, 104 Mich. 371, 378-379; 62 N.W. 833 (1895). See also, People v Dozier, 22 Mich. App. 528; 177 NW2d 694 (1970). The rationale for this is to give the witness the chance to "straighten things out" on the spot. If the witness denies or does not recall the prior *16 inconsistent statement, then proof of the prior inconsistent statement may be made. Dozier, supra, at 532.
In a minority of states, including Michigan, if impeachment is to be made by a statement previously written by the witness one additional foundational step must be taken. The witness must be shown the document before being questioned about it. See Justice BLACK's concurring opinion in Henson v Veterans Cab Co of Flint, supra, at 498, quoting People v Dellabonda, 265 Mich. 486, 508; 251 N.W. 594 (1933). See McCormick, Evidence (2d ed), § 28, p 55, criticizing the rule in Queen Caroline's Case, followed in Michigan.
In the instant case the foundation was laid. The witness's attention was directed to what was said, to whom, when and where. Pace did not recall the prior inconsistent statement which then allowed proof of this statement. Instead of introducing the statement into evidence, however, the prosecution dropped the matter.
Defendant also objects to the alleged erroneous introduction of double hearsay statements made by the police officers as previously noted. Defendant failed to object at trial to this evidentiary error. No objection was made to the questions nor to the hearsay testimony complained of herein. Since no objection was raised to the admission of the hearsay testimony, this issue was not preserved for review. People v Hunt, 68 Mich. App. 145; 242 NW2d 45 (1976), People v Coppernol, 59 Mich. App. 745; 229 NW2d 913 (1975), People v Buero, 59 Mich. App. 670; 229 NW2d 880 (1975).
In Coppernol, supra, at 752, this Court noted that "the real evil in hearsay testimony is that the hearsay declarant is neither sworn nor available for cross-examination". In Coppernol, an officer *17 testified to the contents of a hearsay statement made to him by Terry Coppernol. There was also certain other hearsay testimony which placed Randy Coppernol at the scene of the crime. This Court cited the no-objection no-error rule and further noted that all parties to the unobjected-to hearsay remarks were present at the trial and available for cross-examination. "Since the credibility of the out-of-court declarant could be tested at trial, the likelihood of prejudice was minimal." People v Coppernol, at 752, citing People v Solomon, 47 Mich. App. 208, 212-214; 209 NW2d 257 (1973), rev'd on other grounds, 391 Mich. 767; 214 NW2d 60 (1974), McCormick, Evidence (2d ed), § 246, p 584.
In the instant case, as in Coppernol, all parties to the unobjected-to double hearsay were present at the trial and did testify. They were available for cross-examination. The likelihood of prejudice was minimal.
Another alleged error is the trial court's failure to give a cautionary instruction on the use of defendant Martin's two felony convictions. Prior to trial defendant made a motion to suppress his prior convictions, which was denied. At trial defendant's record was introduced by his counsel on direct examination during this case in chief. Defendant Martin did not seek a timely instruction regarding the use of this testimony. Furthermore, the prosecution did not emphasize this testimony during closing argument. Defendant cannot now be heard to complain. People v Haukom, 56 Mich. App. 244, 248; 223 NW2d 648 (1974), People v Stinson, 58 Mich. App. 243, 256; 227 NW2d 303 (1975), People v Allen, 59 Mich. App. 536, 540; 229 NW2d 835 (1975), remanded for resentencing 397 Mich. 823 (1976).
*18 The next alleged error concerns the admission at trial of rebuttal testimony of an unendorsed police officer. The officer testified that defendant Perry made a statement to him denying that he had been at the scene. It is extremely doubtful that this officer was a res gestae witness. See People v Hadley, 67 Mich. App. 688; 242 NW2d 32 (1976). The criminal transaction had been completed when the defendant made the alleged statement to the police officer. The testimony does seem to be in the nature of rebuttal, as contradictory, repelling, explaining or disproving evidence produced by the defense. People v Atkins, 58 Mich. App. 503; 228 NW2d 435 (1975), People v DeLano, 318 Mich. 557, 570; 28 NW2d 909 (1947). Defendant Perry testified on direct examination that he was in the apartment at the time of the shooting where the victim was shot. The rebuttal witness testified that Perry had told him that he was not present in that apartment at the time of the incident. This alleged exculpatory statement made by Perry to the police officer did not belong in the prosecution's case in chief, it did not establish any necessary element of the alleged offense. Defendant did not object at trial to this testimony and again our review is limited.[2]People v Ely, 35 Mich. App. 390; 192 NW2d 662 (1971), lv den, 386 Mich. 759 (1971).
Defendant Perry seeks reversal on the basis that the trial court erred by failing to instruct on lesser included offenses. This case was tried before January *19 1, 1976. There was no request for an instruction on lesser included offenses, therefore, failure of the court to instruct sua sponte is not reversible error. People v Jenkins, 395 Mich. 440, 443; 236 NW2d 503 (1975).
Defendants also challenge the propriety of various instructions given by the trial court herein as to the elements of felony murder, intent and aiding and abetting. Neither counsel objected to the instructions given at trial.
Defendants first argue that the instruction on homicide was error because the court failed to advise the jury that they must find beyond a reasonable doubt that the killing was without justification, excuse or mitigation.[3] The trial court gave the following instructions:
"Murder is where a person of sound mind and memory kills any reasonable creature and being. Now, that is quaint language, but reasonable creature only means human,  mankind and of course, womankind, * * * `[K]ills any human being who is alive' and being is alive  `with malice,' which is evil design, `pretense, or aforethought,' that is before the act, either expressed by the manner in which it is done or implied therefrom, so apparently this offense, murder in the first degree as I have described it, part of it, perhaps, it was not known to the English common law, and we have enacted it in our statutes that if it is done under the following circumstances which I have enumerated it is murder in the first degree.
"Now, robbery which is an element of this offense is defined to be the felonious  that word means unlawful  without any right, that the taking of money, of any value, not of any particular value, but of some value from the person of another or in his presence against his will or by violence or by putting him, the subject in fear.
*20 "Now, in order to establish the charge of robbery it must be proven beyond a reasonable doubt as I will later define that term to you that some money or other property was stolen or attempted to be stolen and that the property or the money was taken with a felonious intent, that is, an unlawful intent, with a design to permanently deprive another of his property, that it was taken from the person of another or in his presence, that it was taken by force and violence and putting the subject in fear, in fear of his life, or great bodily harm."
We can see that the instructions could have been improved. Defendants now maintain that the jury should have been told that the killing had to be without justification, excuse or mitigation. This could easily have been done had the defendants asked for a clearer definition of malice aforethought. See 3 Gillespie, Michigan Criminal Law & Procedure (2d ed), § 1655, pp 1994-1995. Nevertheless, the trial court's instructions did not mislead the jury nor exclude justifiable and excusable homicide from the jury's consideration as in People v Pepper, 389 Mich. 317; 206 NW2d 439 (1973), and People v Jackson, 390 Mich. 621; 212 NW2d 918 (1973). Defendants failed to object or suggest a fuller instruction and, therefore, this does not constitute reversible error. People v Reed, 393 Mich. 342, 349-350; 224 NW2d 867 (1975).
Defendant Martin also contends that the court failed to properly instruct the jury as to the elements necessary to convict him as an aider and abettor. We find that although the trial court could have been more explicit, there was no manifest injustice. People v Burgess, 67 Mich. App. 214; 240 NW2d 485 (1976).
In the instant case it appears that the trial court gave both a correct and an incorrect or at *21 least an ambiguous instruction on intent. The trial court first instructed the jury that robbery is a taking with a "felonious intent, that is, an unlawful intent, with a design to permanently deprive another of his property". Later the court instructed that the intent "in this case is general and not specific". The court was unclear as to what it was referring to as general intent.
Robbery is a specific intent crime. People v Crittle, 390 Mich. 367; 212 NW2d 196 (1973). Our Supreme Court has reversed on grounds of erroneous jury instructions regarding intent in robbery cases, even though there was no request and no objection to the instructions as given. People v Holcomb, 395 Mich. 326, 333; 235 NW2d 343 (1975). The intent necessary is the same intent as in larceny. Robbery is larceny committed by assault or putting in fear and larceny is a specific intent crime. People v Kelley, 21 Mich. App. 612, 619; 176 NW2d 435 (1970). A good faith claim of ownership may negate the requisite intent. People v Karasek, 63 Mich. App. 706; 234 NW2d 761 (1975), lv den, 395 Mich. 800 (1975). Where there are two conflicting instructions, it cannot be presumed that the jury followed the correct instruction. People v Burkard, 374 Mich. 430, 438; 132 NW2d 106 (1965).
Moreover, the instruction appears to have excluded from the jury's consideration the defendants' theory or defense of claim of right. The trial court mentioned words in passing that
"[R]obbery which is an element of this offense is defined to be the felonious  that word meaning unlawful  without any right, that the taking of money, of any value, not of any particular value, but of some value from the person of another or in his presence against his will or by violence or by putting him, the subject in fear".
*22 In Karasek, supra, the Court found that the defendants' good faith claim of right or honest appropriation was an absolute defense to the crime of robbery because robbery involves a felonious intent to take properties to which a defendant has no title. The Court held that if the defendant in good faith believed that the money which he demanded was his own or that he was entitled to it he could not be guilty of the crime of robbery. Karasek, at 711-712. In the instant case the defendants contended that they in good faith believed the money which they demanded was their own and that they were entitled to its possession. The instruction does not clearly focus the jury's attention to this defense. The jury may have been able to infer that the defendants believed they had a claim of right to the money. Defendants' contention is similar to that made in People v Ora Jones, 395 Mich. 379; 236 NW2d 461 (1975), where the testimony of one witness was that the defendant aimed the gun while the defendant's testimony indicated that it was discharged when it was accidently bumped against the wall. The Court therein held that the trial court reversibly erred in giving a misleading instruction on common law manslaughter which recognized only the prosecution's theory of the case, and omitted an instruction on involuntary manslaughter based on defendant's theory. We hold that the trial court's instructions on the underlying felony herein, the robbery, were inadequate to sufficiently apprise the jury of what they were to find in order to convict.
As we have already indicated, the distinguishing element between first-degree felony murder and second-degree murder is the jury finding that the homicide was committed during the perpetration of an enumerated felony. That felony herein was *23 robbery. However, the trial court's instructions on the necessary elements for a finding of robbery were inadequate. The jury did find properly, however, that there was a homicide committed herein by defendants. The jury returned a verdict of guilty in the first degree, and by so doing found that the lesser included offense of second-degree murder was committed. People v Jenkins, 395 Mich. 440, 443; 236 NW2d 503 (1975).
Due to the failure of the trial court to properly instruct the jury on the element of robbery in this first-degree felony murder prosecution, we reverse the conviction of first-degree murder and remand for entry of judgment of conviction of the lesser included offense of second-degree murder and for resentencing. If, however, the prosecutor is persuaded that the ends of justice would be better served, upon notification to the trial court before resentencing, the trial court shall vacate the judgment of conviction and grant a new trial on the charge that defendants committed the crime of first-degree murder. People v Jenkins, supra, at 443.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  Both defendants argue that each of their counsels committed such serious mistakes at trial as to deprive them of their constitutional right to a fair trial. People v Degraffenreid, 19 Mich. App. 702; 173 NW2d 317 (1969), People v Lewis, 64 Mich. App. 175; 235 NW2d 100 (1975), lv den, 395 Mich. 810 (1975). Both counsel presented a full, fair and adequate defense. See People v Penn, 70 Mich. App. 638; 247 NW2d 575 (1976). Defendants maintain that failure to object to certain instructions constituted such a serious mistake as to deprive defendants of their right to a fair trial. We are not convinced. A court should not grant a new trial unless it finds that but for counsel's mistake defendant would have had a reasonably likely chance of acquittal. People v Garcia, 398 Mich. 250, 266; 247 NW2d 547 (1976), People v Degraffenreid, supra, at 718. This is not so in the instant case. The record indicates that defendants were properly represented at trial, defendants were not deprived of either a fair trial or effective assistance of counsel. People v Garcia, at 266.
[2]  In addition, defendants probably waived their right to complain about the prosecution's failure to endorse this witness. The transcript indicates that earlier in the trial one witness testified that this police officer did take a statement from defendant Perry. At that time it was indicated that he was not endorsed as a witness. Defendant at that time could have made a timely motion to endorse and produce a res gestae witness. See People v Winhoven, 65 Mich. App. 522, 528; 237 NW2d 540 (1975). Defendant was neither unfairly surprised nor prejudiced because he knew of the existence of this witness, yet failed to demand endorsement or production.
[3]  See Michigan Criminal Jury Instruction 16:1:15, Felony Murder.